COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              CAROL BURKE, SURVIVING DEPENDENT
               SPOUSE OF MICHAEL BURKE
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 2196-13-3                                            PER CURIAM
                                                                                     APRIL 22, 2014
              DICKENSON-RUSSELL COAL COMPANY, LLC AND
               CHARTIS PROPERTY CASUALTY COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Stephen W. Mullins, on brief), for appellant.

                               (Timothy W. Gresham; Penn, Stuart & Eskridge, on brief), for
                               appellees.


                     Carol Burke, the surviving dependent spouse of Michael Burke,1 appeals a decision of the

              Workers’ Compensation Commission (“the commission”) finding that the evidence failed to

              prove by a preponderance of the evidence that Michael Burke suffered from the occupational

              disease of coal workers’ pneumoconiosis. We have reviewed the record and the commission’s

              opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

              by the commission in its final opinion. See Burke v. Dickenson-Russell Coal Co., VWC File

              No. VA02000010648 (Oct. 31, 2013). We dispense with oral argument and summarily affirm

              because the facts and legal contentions are adequately presented in the materials before the Court

              and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Michael Burke died on December 20, 2012.